Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 9, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 22-34 are currently pending. Claims 22, 23, 25, 27 and 34 have been amended by Applicants’ amendment filed 09-09-2022. No claims have been added or canceled by Applicants’ amendment filed 09-09-2022. 

Applicant's election without traverse of Group I, claims 22-28, directed to a method for identifying novel therapeutic chemical compounds or assessing properties of known chemical compounds; and the election of the following Species: 
Species (A): wherein the species of one or more stimuli is electrical shocks (claim 31), in the reply filed on October 29, 2020 was previously acknowledged.  

Claims 29-34 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 22-28 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 9, 2022 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed March 6, 2020 is a CON of US Patent Application No.15/336,152, filed October 27, 2016, which claims the benefit of US Provisional Patent Application 62/267,122, filed December 14, 2015.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed September 9, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection
	The objection to claim 22 is withdrawn because Applicant has provided a clean copy of claim 22, in the reply filed 09-09-2022. 

Objection to Markush Language
The objection to claim 22 because Applicant has properly stated the intended Markush groups, in the reply filed 09-09-2022.


Maintained Objections/Rejections
Claim Interpretation:  The term “behavioral assays” is interpreted to refer to any assay that observes, measures, detects, records, images, examines and/or monitors one or more of any physical, morphological, physiological, emotional, neurological and/or intellectual behaviors (e.g., lying on the bottom, staying still, swimming up, swimming down, swimming sideways, laughing, swallowing, mating, eating, not eating, dying, squirming, flying upwards, flying downward, flying in circles, not flying, nesting, confusion, having anxiety, breathing rapidly, rapid eye movement, mood changes or mood stabilization, consciousness, perception, sleeping, not sleeping, etc.), wherein “10 to 20 behavioral assays” include assays of separate individual behaviors such as recited supra in a population of organisms; a single simultaneous assay of 10 to 20 populations of organisms (e.g., a single assay of zebrafish in the wells of a 96 well plate); and/or the same (or different) behavioral assays that are repeated 10 to 20 times in one or more populations of organisms.
The term “quantitative behavioral profile” is interpreted to refer to any collection of data and/or information obtained, observed, recorded, imaged, noted, measured (directly or indirectly), and/or resulting from one or more behavioral assays.
The term “quantitative summary” is interpreted to include any collection of behavioral data, information, recordings, images, notations, results, interpretations and/or measurements obtained, considered, and/or summarized from the behavioral profile.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 22-28 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 22 is indefinite for the recitation of the term “the populations of organisms” in lines 6, 8, 9 and 24. There is insufficient antecedent basis for the term “the populations of organisms” in the claim because claim 22, line 3 recites the term “multiple populations of organisms”. The Examiner suggests that Applicant amend the claim to recite, for example, “exposing the multiple populations of organisms to one or more therapeutic agents”.
	Claims 22 and 23 are indefinite for the recitation of the term “quantitative behavioral profile” in line 13 because it is unclear how the “quantitative behavioral profile” is calculated; what information, and/or data are included in a “quantitative behavioral profile”; and whether all information, data, and/or results from behavioral assays are included in a “quantitative behavioral profile”; whether experimental conditions are not included in the “quantitative behavioral profile”; whether comparison information is included in the “quantitative behavioral profile”; whether the “quantitative behavioral profile” includes only physical behaviors, mental abnormalities, psychological behaviors, mating behaviors, etc.; and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
	Claim 22 is indefinite for the recitation of the term “each population” in line 13. There is insufficient antecedent basis for the term “each population” in the claim because claim 22, line 3 recites the term “multiple populations of organisms”.
Claim 22 is indefinite for the recitation of the term “one or more different therapeutic agents of known function” in lines 18-19 because it is unclear whether the “one or more therapeutic agents of known function” recited in lines 18-19 comprise or encompass the same (or different) therapeutic agents from the “one or more therapeutic agents” recited in lines 6-7 and 18; or whether behavioral profiles are only generated using “therapeutic agents of known function” and, thus, the metes and bounds of the claim cannot be determined.
Claim 22 is indefinite for the recitation of the term “identifying a therapeutic agent” in line 23 because it is unclear whether the process identifies “one or more therapeutic agents” such as recited in lines 6-7 and 18; or whether the process identifies “one or more therapeutic agents of known function” recited in lines 18-19 and, thus, the metes and bounds of the claim cannot be determined.
Claims 23, 27 and 28 are indefinite for the recitation of the term “the behavioral profile” such as recited in claim 23, line 1. There is insufficient antecedent basis for the term “the behavioral profile” in the claim because claim 22, line 13 recites the term “a quantitative behavioral profile”.
Claim 23 is indefinite for the recitation of the term “ten or more behavior assays via presentation of one or more stimuli” in line 2 because claim 22 recites “10 to 20 behavioral assays”, such that there cannot be more than 20 behavioral assay. Moreover, it is unclear whether a “behavior assay” as recited in claim 23 is the same as (or different from) a “behavioral assay” as recited in instant claim 22 and, thus, the metes and bounds of the claim cannot be determined.
Claim 23 is indefinite for the recitation of the term “one or more stimuli” in lines 2-3 because it is unclear whether the term “one or more stimuli” refers to the stimuli as listed in claims 22, lines 10-12, and/or whether the “one or more stimuli” refers to stimuli other than those stimuli listed in claim 22, lines 10-12 and, thus, the metes and bounds of the claim cannot be determined.
Claim 25 is indefinite for the recitation of the term “one or more therapeutic agents having psychoactive properties” in lines 1-2 because it is unclear whether the term “one or more therapeutic agents having psychoactive properties” refers to the “one or more therapeutic agents” as recited in lines 6, 7 and 18; or whether the term refers to the “one or more different therapeutic agents of known function” as recited in lines 18-19 and, thus, the metes and bounds of the claim cannot be determined.
Claim 27 is indefinite for the recitation of the term “two or more chemical compounds” in lines 2-3 because it is unclear as to the origin of the “two or more chemical compounds” because the term “two or more chemical compounds” is not recited in instant claims 1 or 26, such that it is unclear whether the term refers to, is different from, and/or encompasses the “one or more therapeutic agents” and/or the “one or more different therapeutic agents of known function” recited in instant claim 22 and, thus, the metes and bounds of the claim cannot be determined.
Claim 28 is indefinite for the recitation of the term “synchronizes image acquisition” in lines 2-3 because it is unclear what the automated high-throughput screening platform software “synchronizes image acquisition” with, and whether it is synchronized with treatment of the organism with a therapeutic agent; and whether image acquisition is synchronized with a stimuli; with the addition of the organism to an environment; with organism movement; with the addition of a therapeutic agent; or whether image acquisition is synchronized to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 28 is indefinite for the recitation of the term “the behavioral assays” in line 3. There is insufficient antecedent basis for the term “the behavioral assays” in the claim because claim 22, line 3 recites the term “10 to 20 the behavioral assays”.
Claims 24 and 26 are indefinite insofar as they ultimately depend from claim 22.

Claim Rejections - 35 USC § 101
The rejection of claims 22-28 is maintained under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., abstract idea, a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims as a whole are directed to a natural phenomenon and an abstract idea. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 22-28 do not recite something significantly different than the judicial exception. The rationale for this determination is explained below:
In the instant case, the claims broadly recite a method for performing a phenotype-based chemical screen, the method comprising: (a) providing multiple populations of organisms in separate wells of an assay plate, wherein the organisms are selected from the group consisting of fruit flies, nematodes and zebrafish; (b) exposing the populations of organisms to the same or different one or more therapeutic agents; (c) subjecting the populations of organisms to 10 to 20 behavioral assays measuring the behavior of the population of organisms resulting from the application of a condition comprising one or more of light, sound, vibration, visual patterns, electrical shocks, oxygen levels, relative pressures, degrees of heat or cold, and radiation exposure; (d) calculating a quantitative behavioral profile for each population exposed to one or more therapeutic agents; (e) obtaining a quantitative summary of the quantitative behavioral profiles; (f) comparing each quantitative summaries summary to each at least one other quantitative summary or a database of quantitative summaries of behavioral profiles generated using the one or more therapeutic agents or one or more different therapeutic agents of known function; (g) analyzing each of the quantitative summaries of behavioral profiles for shared phenotypic characteristics indicated by the quantitative summaries of behavioral profiles; and (h) identifying a therapeutic agent that affects the quantitative behavior profile of the population of organisms.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I: [YES].
Proceeding to revised Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 22-28 are directed to a natural phenomenon in the form of naturally occurring behaviors in a population of organisms selected from the group consisting of zebrafish, fruit flies, and nematodes, wherein the behaviors (or changes therein) are correlated with exposure of the multiples populations organisms with naturally occurring and/or non-naturally occurring stimuli (e.g., light, heat, water, visual patterns, polluted water (oxygen levels/toxins), electrical shocks, etc.) and/or with naturally occurring and/or non-naturally occurring therapeutic agents (e.g., foods, toxins, illicit drugs, poisons, polluted water, polluted air, psychoactive compounds, pharmaceutical drugs, depressants, hallucinogens, etc.); and to an abstract idea in the form of mathematical concepts such as mathematical relationships (e.g., mathematical relationships, formulas, and/or calculations) including the use of a generic computer to carry out generic computer functions (e.g., in the form of generating a quantitative behavioral profile; comparing each of the quantitative summaries of the behavioral profiles to other quantitative summaries and/or to a database of quantitative summaries; analyzing quantitative summaries based on shared phenotypic characteristics; identifying a therapeutic agent, etc.); as well as, mental processes such as concepts performed in the human mind, observation, evaluation, judgment and opinion (e.g., in the form of subjecting the population of organisms to 10 to 20 behavioral assays; measuring; calculating a quantitative behavioral profile; comparing the quantitative summaries of the quantitative behavioral profiles; analyzing quantitative summaries of behavioral profiles for shared phenotypic characteristics; identifying a therapeutic agent, etc.). The claims recite an abstract idea, which falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts, equations, and calculations that can be carried out in the human mind, and/or by using a general computer that performs routine and conventional functions (e.g., subjecting a population of organisms to 10 to 20 behavioral assays; generating a behavioral profile; obtaining a quantitative summary; comparing the quantitative summaries; and analyzing each of the quantitative summaries for shared phenotypic characteristics); as well as, mental process performed in the human mind including concepts such as observation, evaluation, judgement, and opinion (e.g., subjecting populations of organisms to 10 to 20 behavioral assays, generating a behavioral profile, obtaining a quantitative summary, comparing quantitative summaries, and analyzing each of the quantitative summaries for shared phenotypic characteristics). Thus, under the revised Step IIA analysis, the claims are directed to a natural phenomenon, and to an abstract idea. Step IIA – Prong One [YES].
Proceeding to revised Step IIA – Prong Two of the analysis, which asks if the claims recite additional elements that integrate the judicial exception into a practical application of the exception. The claims are directed to a method for identifying a therapeutic agent, the method comprising: providing multiple populations of organisms in separate wells of an assay plate, wherein the organisms are selected from the group consisting of fruit flies, nematodes and zebrafish; exposing the populations of organisms to the same or different one or more therapeutic agents; subjecting the populations of organisms to 10 to 20 behavioral assays measuring the behavior of the population of organisms resulting from the application of a condition; calculating a quantitative behavioral profile for each population; obtaining a quantitative summary of the quantitative behavioral profiles; comparing each quantitative summaries summary to each at least one other quantitative summary or a database of quantitative summaries of behavioral profiles; analyzing each of the quantitative summaries of behavioral profiles for shared phenotypic characteristics indicated by the quantitative summaries of behavioral profiles; and identifying a therapeutic agent that affects the quantitative behavior profile of the population of organisms. Applicant’s process steps merely provide instructions to implement an abstract idea in the form of a mental process performed in the human mind, and/or by use of a generic computer that carries out generic computer functions (See, MPEP 2106.05(f)). Claim 22 recites, “exposing the population of organisms to 10 to 20 behavioral assays”; “measuring the behavior of the population of organisms resulting from the application of a condition comprising one or more of light, sound, vibration, visual patterns, electrical shocks, oxygen levels, relative pressures, degrees of heat or cold, and radiation exposure”; “calculating a quantitative behavioral profile for each population exposed to one or more therapeutic agents”; “obtaining a quantitative summary”; “analyzing each of the quantitative summaries of behavioral profiles for shared phenotypic characteristics indicated by the quantitative summaries of behavioral profiles”; and “identifying a therapeutic agent that affects the quantitative behavior profile of the population of organisms” which is analogous to “obtaining and comparing intangible data”, (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and resembles “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and “comparing each quantitative summaries summary to each at least one other quantitative summary or a database of quantitative summaries of behavioral profiles generated using the one or more therapeutic agents or one or more different therapeutic agents of known function”, which is indicative of “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)); as well as, reciting “measuring the behavior of the population of organisms resulting from the application of a condition comprising one or more of light, sound, vibration, visual patterns, electrical shocks, oxygen levels, relative pressures, degrees of heat or cold, and radiation exposure”; “calculating a quantitative behavioral profile for each population exposed to one or more therapeutic agents”; “obtaining a quantitative summary”; and “analyzing each of the quantitative summaries of behavioral profiles for shared phenotypic characteristics indicated by the quantitative summaries of behavioral profiles”, which is an example of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Additionally, the dependent limitations of 23-28 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 23 recites “ the behavioral profile is generated from ten or more behavior assays via presentation of one or more stimuli”; while claim 26 provides, “wherein the method is performed as part of an automated high-throughput screening platform further comprising storing the quantitative summary in a database”; while claim 27 recites “repeating the exposing, the subjecting, the obtaining and the storing steps using a plurality of chemical compounds to generate a database of quantitative summaries of behavioral profiles; and analyzing the database of quantitative summaries of behavioral profiles for common phenotypic characteristics”; and claim 28 provides, “the automated high-throughput screening platform comprises software that synchronizes image acquisition when subjecting the population of organisms to the behavioral assay; and extracts behavioral data when obtaining a quantitative summary of the behavioral profile”. These limitations can be interpreted as "an abstract idea itself" furthering an example of “obtaining and comparing intangible data”, (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)). “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, these limitations can be interpreted as "an abstract idea itself". Hence, these limitations are akin to an abstract idea, which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. The claims add insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the judicial exception? The Guidance provides the following examples of what may constitute significantly more in a claim:
• Improvement to another technology or technical field 
• Improvement to functioning of computer itself 
• Meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. 
What is NOT enough to qualify as "significantly more" under Alice v CLS Bank is: 
• Adding words to apply it or instructions to implement the idea.
• Requiring no more than a general computer to perform generic computer functions that are well known and conventional (what is instantly claimed is a general method of correlating data to predict the effect on diagnosis, monitoring or prognosis of breast cancer). 
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claims are recited without any specificity as to the specific number and type of populations of organisms; whether they are combined together, separately, and/or within the same assay; the developmental stage of zebrafish, fruit fly and/or nematode (e.g., larval, adult, zygote, embryonic, egg, juvenile, pupa, etc.); the identity of the therapeutic agent; the method of providing; the method of exposing; the method of subjecting; the method of calculating; the method of obtaining; the method of comparing; the method of analyzing; the method of identifying; the quantitative behavioral assays; the method of measuring; the behaviors measured (e.g., sleeping, swimming, dying, anxiety, etc.); the quantitative behavioral profile generated (e.g., computer generated; graphs; tables; check boxes, listing, etc.); the quantitative summaries of the behavioral profiles (e.g., mathematical calculations, algorithmic calculation, video footage, etc.); the database or algorithms used (e.g., a centralized database, distributed database, personal database, commercial database, relational database, etc.); whether control behavioral profiles are used (e.g., same species, different species, healthy controls, exposed to different compounds, organisms with a disease, etc.); the phenotypic characteristics considered; how the phenotypic characteristics lead to the identification of a therapeutic agent; the database of quantitative summaries; the different therapeutic agents having known function; and/or the purpose for identifying one or more therapeutic agents are covered. 
It is noted that methods of testing animals including organisms such as zebrafish, fruit flies and nematodes are well known, wherein the methods comprise providing a population of organisms, exposing the organisms to chemical compounds, subjecting the organisms to behavioral assays, generating a behavior profile, obtaining a quantitative summary, comparing the quantitative summary to a control quantitative summary in a database, and identifying a therapeutic agent from the database based on a phenotypic similarity to the control behavior profile is known in the art, such that the claims as a whole do not recite something significantly different than the judicial exception itself. The claims are merely applying a method manipulating data using well-known, conventional steps without adding a patent eligible application. The claim amounts to nothing more than instructions to apply the abstract idea, i.e. acquire measurements, obtain data and correlate values to a biomarker for a condition. 
For example, it was known that zebrafish are emerging as a new species for studying mechanisms of brain function and dysfunction including disorders such as brain cancer, epilepsy and anxiety, wherein zebrafish can be observed for behavioral phenotypes and recorded in a variety of experimental models using commercial and custom-made video tracking systems, such that drugs such as anxiolytics, sedatives and anxiogenics can be tested in a high-throughput 96-well screen for locomotor phenotyping and the swimming of the zebrafish recorded by video-tracking, then compared to control fish; wherein that experimental models include novel tank test, light-dark boxy, predator fish exposure, beaker stress, pharmacogenic anxiety, other-drug related anxiety (withdrawal), startle test, and sleep deprivation as evidenced by Stewart et al. (Cell Press, 2014; Abstract; pg. 269, col 1, second full paragraph; pg. 270, Figure 4; and pgs. 272-273, Table 2); it was known that neuroactive drugs were discovered through unexpected behavioral observations using automated technologies for large-scale behavior-based chemical screens in zebrafish to discover compounds with new structures, targets, and functions in the CNS signaling pathways; the use of FLOTE software package for automated and tracking of precise kinetic events in larval zebrafish; and that database-linked tools for analyzing gene expression data and behavioral data, wherein behavioral databases tend to be designed for finding and summarizing data via search field descriptors like compound name, genes name and strain name including the Zebrafish Neurophenome Database (ZND), a publically available database designed to provide a comprehensive resource of neurobehavioral phenotypes in adult zebrafish as evidenced by Bruni et al. (Frontiers in Pharmacology, 2014, 5(153), 1-7; of record; Abstract; pg. 3, col 2, second full paragraph; and pg.4, col 1, first full paragraph, lines 1-7); that the high prevalence of brain disorders and lack of efficient treatments necessitate improved in-vivo pre-clinical models and tests including the use of zebrafish (Danio rerio), a vertebrate species with high genetic and physiological homology to humans, as an excellent organism for innovative central nervous system (CNS) drug discovery and small molecule screening including higher-throughput zebrafish screens to test neuroactive drugs and predict their pharmacological mechanisms by application of automated 3D phenotyping, machine learning algorithms, movement pattern- and behavior recognition, and multi-animal video-tracking as evidenced by Stewart et al. (Frontiers in Behavioral Neuroscience, 2015, 9(14), 1-9; Abstract); it was known in the art that behavior-based chemical screens are not new, wherein ethanol, caffeine, opium and other naturally occurring psychoactive substances were undoubtedly discovered due to their rapid and behavioral effects on humans and other animals; and that behavioral assays in larval zebrafish have the potential to combine advantages of phenotype-based discovery with high-throughput chemical screening methodologies, where larval zebrafish exhibit a variety of behaviors including the optokinetic response, the optomotor response, prepulse inhibition, and sleep; as well as, additional behaviors that may be amenable to high-throughput chemical screens such as feeding, learning, and swimming, such that comprehensive phenotypic profiling will be helpful for categorizing, understanding and identifying psychoactive drugs as evidenced by Kokel et al. (Briefings in Functional Genomics and Proteomics, 2008, 7(6), 483-490; pg. 483, col 2, last partial paragraph; pg. 486, col 1, last partial paragraph; pg. 486, col 2, last partial paragraph; pg. 487, col 1, first partial paragraph, lines 1-3; pg. 487, col 2, first full paragraph, lines 1-5; and pg. 488, col 1, first full paragraph, lines 1-3); using changes in behavior of embryonic zebrafish captured on digital video recordings in each individual well of a 96-well plate before, during, and after a series of stimuli, and analyzing systematically the thousands of behavioral recordings obtained from a large-scale chemical screen to transform behavioral recordings into numerical barcodes, providing a concise and interpretable summary of the observed phenotype in each well was known in the art as evidenced by Kokel et al. (NIH Public Access Author Manuscript (published in Method Cell Biology, 2011), 2013, 1-7; Abstract); it was known that behavioral screen extend chemical screening to the level of complex systems, wherein zebrafish-based disease models provide a means of identifying new potential therapeutic strategies, such that automated systems for handling/sorting, high-resolution imaging and quantitative data collection have significantly increased throughput in recent years; and that advances will make it easier to capture multiple streams of information from a given sample and facilitate integration of zebrafish at the earlies stages of the drug-discovery process, providing potential solutions to current drug-development bottlenecks as evidenced by Mathias et al. (NIH Public Access Author Manuscript, 2013, 1-21; published in Future Med Chem, 2012, 4(14): 1811-1822; Abstract); and it was known that the behavior spectrum of zebrafish is complex and allows the development of a range of behavioral parameters, such that the scototaxis (light–dark preference) behavioral model, anxiolytic effects of pharmacological agents are rapidly assessed and quantified, wherein the Light–Dark Box Test can be used to study the specific behavioral anxiolytic-like responses; and the test is a well-established behavioral model of anxiety which permits animal to explore compartments that vary in size, color (white/black) or illumination (bright/dim), such that 124 adult wild type short-fin zebrafish were housed in groups of 30 fish in a 30 L tank; and the tanks filled with water maintained at 26 ◦C±2 ◦C, with pH 7.5, in a tank divided into two equal vertical sections, one black and one white, and the illumination was provided by fluorescent light lamps, wherein the behavior of zebrafish was recorded by a digital camera, and the behavioral results analyzed and evaluated after by a trained observer, and by computer using ANY-maze® software, and using a digital camera was positioned on top of the aquarium as evidenced by De Campos et al. (Behavioral Brain Research, 2015, 537-546; pg. 537, col 1; last full paragraph, lines 1-12; pg. 538, col 2, last full paragraph; and pg. 539, col 1, last full paragraph). Thus, the steps of the method as recited were well known, purely conventional or routine in the art before the effective filing date of the claimed invention. The claims as a whole simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 22 DOES 
NOT qualify as eligible subject matter.  
Dependent claims 23-28 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 22, significantly different. For example, claim 23 encompasses the methods of claim 22, wherein the behavioral profile is generated from four or more behavior assays via the presentation of one or more stimuli, but they do not add anything that makes the natural phenomenon in claim 22 significantly different. Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 22-28 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed September 9, 2022 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) the claims are not directed to a naturally occurring 
correlation or an abstract idea; and when taken as an ordered combination, the claims provide unconventional steps that confine the abstract idea to a particular useful application, for example, see Example 21 of the USPTO’s July 2015 Update, including the active step of “identifying a chemical compound that affects the quantitative behavior profile of the population of organisms (Applicant Remarks, pg. 7, last partial paragraph; pg. 8, entire page; and pg. 9, first full paragraph); (b) the claims are not directed to a naturally occurring correlation, and do not tie up all practical uses of this phenotype behavior (i.e., the identification of compound that affect the behavior of populations of fruit flies or zebrafish in separate wells of an assay plate) (Applicant Remarks, pg. 9, last partial paragraph; and pg. 10, first partial paragraph); (c) the claims do not recite a mental process because they do not contain limitations that can practically be performed in the human mind; comparing behavior profiles from 10-20 behavioral assays following exposure to a therapeutic agent, comparing the profiles and identifying the agent is not possible; and the several step manipulation of data recited in instant claim 22 cannot be practically performed in the human mind (Applicant Remarks, pg. 10, entire page; and pg. 11, first partial paragraph); and (d) the claimed subject matter as a whole integrates the alleged judicial exception into a practical application of the exception because the instant claims provide an improvement to the technical field of identifying therapeutic agents (pg. 11, last partial paragraph; and pg. 12, first partial paragraph).
Regarding (a) and (b), Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that the claims are not directed to a judicial exception; and that when taken as an ordered combination, the claims provide unconventional steps that confine the abstract idea to a particular useful and/or practical application, is not found persuasive. As an initial matter, the instant claims are very broadly recited such that no specific behaviors; numbers and/or combination of organisms in a population of organisms; numbers of a population of organisms in wells; assay plates; method of providing; method of exposing; method of subjecting; 10 to 20 behavioral assays; the behaviors observed, imaged, recorded, studied, etc. and/or changes therein; method of measuring the behaviors; method of applying a condition; the specific light, sound, vibration, visual patterns, electrical shocks, oxygen levels, relative pressures, degrees of heat of cold, and/or radiation exposure (e.g., specific type, amount, and/or duration); method of calculating a quantitative behavioral profile; quantitative behavioral profiles; method of comparing; the information contained within a quantitative behavioral profile; which population of organisms is compared with another population of organisms (e.g., nematodes with zebrafish, fruit flies with zebrafish, zebrafish with zebrafish, etc.); quantitative summaries; what information or analytics are contained in a quantitative summary; method of generating the quantitative summaries; databases; therapeutic agents; different therapeutic agents of known function; how the function is known or determined; method of analyzing; phenotypic characteristics; how the phenotypic characteristics are indicated by the quantitative summaries; how the phenotypic characteristics are determined to be shared among populations of organisms; the effects of therapeutic agents on the population of organisms that are observed, recorded, analyzed, and compared; and/or how the therapeutic agent is identified from the process. Additionally, the claims are clearly directed to a natural phenomenon (e.g., a natural correlation between the application of a stimuli and/or a therapeutic agent to a population of organisms, and the behavior of an organism); and to an abstract idea (e.g., mathematical concepts in the form of mathematical relationships, formulas and/or calculations; mental processes in the form of observation, evaluation, judgement and opinion; and the use of a generic computer). 
I.	Applicants’ assertion that the instant claims do not recite a natural phenomenon, is not persuasive. The Examiner notes that instant claim 22 corresponds to claim 2 of Example 29 of the 2016 Subject Matter Eligibility Examples as discussed supra. The fact that claim 2 of Example 29 comprise only three steps, does not detract from the comparison. The Life Sciences Examples issued May 2016 are intended to provide guidance for the analysis of claim language with regard to patent eligibility. Instant claim 22 corresponds to a method for diagnosing as recited in claim 2 of Example 29. For example: 
(i)	“providing multiple populations of organisms; exposing the population of organisms to a therapeutic agent, and subjecting the population of organisms to 10 to 20 behavioral assays” (interpreted as obtaining a sample from a patient); 

(ii)	“calculating a quantitative behavioral profile, comparing quantitative behavioral profiles for each population of organisms exposed to one or more therapeutic agents, or a database of quantitative summaries of behavioral profiles using one or more therapeutic agents or one or more different therapeutic agents of known function; and analyzing each of the quantitative summaries of behavioral profiles for shared phenotypic characteristics” (interpreted as detecting whether JUL-1 is present in the sample by contacting the sample with an anti-JUL-1 antibody); and 

(iii)	“identifying a therapeutic agent including a therapeutic agent of known function that affects the quantitative behavior profile of the population of organisms” (interpreted as diagnosing the patient with julitis when the presence of JUL-1 in the sample is detected). 

Thus, the instant claims are clearly directed to a natural phenomenon.

II.	Applicants’ assertion that the claims recite a practical application of an abstract idea, is not persuasive. The instant claims clearly recite an abstract idea in the form of mathematical concepts including the use of a generic computer (e.g., mathematical relationships, formulas, calculations); and mental processes (observation, evaluation, judgement and opinion). For example, abstract ideas are represented in the steps of:
(i)	measuring the behavior of a population of organisms resulting from the application of a condition; 
(ii)	generating behavioral profiles;
(iii)	calculating a quantitative behavioral profile; 
(iv)	comparing each of the quantitative summaries to at least one other quantitative summary or a database of quantitative summaries; 
(v)	analyzing each of the quantitative summaries of the behavioral profiles for shared phenotypic characteristics; and 
(vi)	identifying a therapeutic agent that affects the quantitative behavioral profile of the population of organisms

Moreover, the as-filed Specification clearly teaches that the steps of the method including: providing, exposing, subjecting, calculating, generating, comparing, analyzing and identifying can be carried out using a generic computer that performs generic computer functions (See; as-filed Specification, paragraphs [0041]-[0042] – describing integrated systems for use in chemical screening; automated loading devices; devices for reading the results of assays; computer systems for controlling the devices and recording and/or analyzing assay data and the like; and other electronic hardware and software can be implemented to enhance image acquisition, data storage and/or synchronization; as well as, databases comprised of quantitative summaries; and paragraphs [0061]-[0062] – Instant JChem for structure database management and substructure searching; and computed similarities; downloading binding profiles, database Ki values, and normalizing Ki values). Based on the very broadly recited limitations of instant claims, one of ordinary skill in the art could not use the invention for any particular practical application of the invention. Furthermore, the broadly recited steps of instant claim 22 are well known, purely conventional or routine in the art as evidenced by Bruni et al., Stewart et al., Kokel et al., Mathias et al. and De Campos et al. Therefore, the instant claims do not recite unconventional steps, an ordered combination of steps that provide unconventional steps that confine the abstract idea to a particular useful application; or any meaningful limitations that adds more than generally linking the use of the judicial exceptions to a particular technologic environment. The instant claims are clearly directed to a natural phenomenon, and to an abstract idea without significantly more and, thus, the claims remain rejected for the reasons of record.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of the instant claims, and that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Applicants’ assertion that the claims do not recite a mental process because they do not contain limitations that can practically be performed in the human mind; comparing behavior profiles from 10-20 behavioral assays following exposure to a therapeutic agent, comparing the profiles and identifying the agent is not possible; and the several step manipulation of data recited in instant claim 22 cannot be practically performed in the human mind, is not found persuasive. Again, the Examiner respectfully points out that the claims are very broadly recited, such that the instant claims do not recite any specific behavioral assays; behaviors; the methods used including the methods of data manipulation (e.g., methods of providing, exposing, subjecting, measuring, analyzing, comparing, identifying, etc.); any specific combination of multiple populations of organisms, stimuli, and/or therapeutic agent; and/or data that is generated. Thus, a human researcher can:
(1)	exposing ten groups of two zebrafish to water including cold water (e.g., pond water, tap water, etc.) in the sunlight (interpreting water and/or sunlight as inherently subjecting the population of organisms to light, oxygen levels, vibration, visual patterns, and/or degrees of heat or cold);
(2)  adding fish food to the water comprising the populations of zebrafish (interpreting each of water, sunlight and/or food as a therapeutic agent); 
(3)	observing the populations of zebrafish swimming and/or eating the fish food in the water; 
(4) calculating a quantitative behavioral profile (e.g., populations 1-5 swim half as fast as populations 6-10; populations 1 and 10 dart left; and populations 3-10 eat the fish food);
(5)  obtaining a quantitative summary (e.g., 1/2 of the populations swim differently; 1/5 of the populations show abnormal ‘darting’ behavior; and 4/5 of the populations show eating behavior);  
(6)	comparing and analyzing the quantitative summaries for shared phenotypic characteristics (eating, not eating, floating, swimming, darting, speed, direction, location, etc.); and
(7)	identifying sunlight, water, and/or fish food as a therapeutic agent that affects the quantitative behavior profile. 

Clearly, it is possible to for a human being to mentally compare, analyze, summarize and/or calculate (perhaps, with the aid of paper and pencil) zebrafish behavioral profiles and quantitative summaries for each of the ten (10) behavioral assays, and to identify a therapeutic agent. Thus, the claims remain rejected for the reasons of record.
Regarding (d), please see the discussion supra regarding that the claims do not integrate the judicial exception into a practical application of that exception. Moreover, Applicant’s assertion that the claims are directed to useful and/or practical application based on an improvement in a technological field, is not found persuasive. As noted in MPEP 2106.05(a):
“examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016)”.

“an examiner should evaluate whether a claim contains an improvement to the functioning of a computer or to any other technology or technical field at Step 2A Prong Two and Step 2B, as well as when considering whether the claim has such self-evident eligibility that it qualifies for the streamlined analysis. See MPEP § 2106.04(d)(1) for more information about evaluating improvements in Step 2A Prong Two, and MPEP § 2106.07(b) for more information about improvements in the streamlined analysis context”.

“If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art” (underline added).

“After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification” (underline added).

The instant as-filed Specification teaches:
“Embodiments of the present invention provide materials and methods for performing phenotype-based chemical screens. Embodiments also involve generating behavioral profiles based on genetic mutations or environmental perturbations. Embodiments also concern establishing a database of behavioral profiles to facilitate identification of novel chemicals that phenocopy effects of therapeutic agents and/or modulate genetic or environmental behavioral profiles, thereby providing a basis for developing novel treatments for human diseases” (paragraph [0003]).

“Given that there are no known biomarkers for most psychiatric disorders, behavior modification is an attractive endpoint for CNS drug screens. However, the time, space, and financial resources required for high-throughput (HT) behavioral screening for schizophrenia drug discovery have been prohibitive using traditional animal models” (paragraph [0005], last five lines).

As noted supra, the instant claims are recited at a high level of generality, and the process steps recited in the instant claims are well known, purely conventional or routine in the art as evidenced by the cited references of Bruni et al. (“Discovering Novel Neuroactive Drugs Through High-Throughput Behavior-Based Chemical Screening in Zebrafish”); Stewart et al. (“Zebrafish Models for Translational Neuroscience Research: From Tank to Besides” and “Developing HighER-Throughput Zebrafish Screens For In-Vivo CNS Drug Discovery”); Kokel et al. (“Chemobehavioural Phenomics and Behaviour-Based Psychiatric Drug Discovery in the Zebrafish” and “Using the Zebrafish Photomotor Response for Psychotropic Drug Screening”); Mathias et al. (“Advances in Zebrafish Chemical Screening Technologies”); and De Campos et al. (“Ketamine Induces Anxiolytic Effects in Adult Zebrafish: A Multivariate Statistics Approach”). The instant disclosure does not teach an improvement in any technology or technological field because the instant claims do not recite additional elements that apply the judicial exception to a practical application, and the steps of the invention as recited in the instant claims do not provide any improvement described in the as-filed Specification (e.g., behavior modification as an end-point for screening; CNS drug screens including antipsychotics; high-throughput behavioral screening for schizophrenia drug discovery, identification of novel chemicals that phenocopy effects of therapeutic agents and/or modulate genetic or environmental behavioral profiles, etc.). Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The claims do not recite any specific combination of therapeutic agents, populations of organisms, stimuli, behavioral assays, calculations, comparisons, databases, analyses, phenotypic characteristics, and/or method of identifying a therapeutic agent, such that the method as recited in the instant claims cannot be practically applied. Thus, the instant claims fail to provide the requirements necessary as indicated by MPEP 2106.05(a) including reciting steps that provide improvements directed to the technical field of identifying therapeutic agents.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 22-28 is maintained under 35 U.S.C. 102(a1) as being anticipated by Bruni et al. (Frontiers in Pharmacology, 2014, 5(153), 1-7) as evidenced by Chang (NIH Public Access Author Manuscript, published in Lab Chip, 2012, 1-12).
Regarding claims 22-28, Bruni et al. teach discovering novel neuroactive drugs through high-throughput behavior-based chemical screens in zebrafish to discover compounds with new structures, targets, and functions (interpreted as zebrafish; exposing to novel compounds; identifying one or more chemical compounds; one or more stimuli; psychoactive properties; and high-throughput screening platform, claims 22, 23, 25 and 26) (Title; and Abstract, lines 4-5). Bruni et al. teach that high throughput assays are enabling a discovery-based approach that relies more on mathematical modeling and massive amounts of data to identify new drug leads, wherein automated screening platforms do not need mechanistic theories to generate large datasets and identify correlations between compounds and phenotype (interpreted as generating a behavior profile; obtaining a quantitative summary; comparing quantitative summaries; and identifying based on phenotypic similarities to a control, claim 22) (pg. 1, col 2, first partial paragraph, lines 2-8). Bruni et al. teach that fish are small enough to fit in 96-well plates and they easily absorb compounds dissolved in the water, such that zebrafish are uniquely well-suited for phenotype-based neuroactive drug discovery and enable researchers to scale complex behavioral assays to high-throughput formats (interpreted as providing a population of organisms; zebrafish; four or behavior assays in a 96-well plate; phenotype; chemical compounds; and repeating, claims 22 and 27) (pg. 2, col 2, first full paragraph). Bruni et al. teach that neuroactive drugs affect fish behavior in specific and reproducible ways via conserved molecular mechanisms, such that adult zebrafish differentially change their swimming and three-dimensional tank diving behaviors in response to many neuroactive compounds (interpreting 3D tank diving behaviors as encompassing 10 to 20 swimming, buoyancy and cognitive behaviors assayed in multiple zebrafish, claim 22) (pg. 3, col 1, second full paragraph, lines 5-9). Bruni et al. teach that large medical databases link people’s genotype, phenotype and prescription drug records (interpreted as a behavioral profile), such that researchers are mining these databases to identify unanticipated drug side effects and repurpose drugs for new indications (interpreted as a behavioral profile, claim 22) (pg. 3, col 1, last full paragraph, lines 9-13). Bruni et al. teach that automated technologies are making behavior-based chemical screening in zebrafish a more effective, efficient, and systematic way to discover neuroactive drugs (pg. 3, col 2, first full paragraph; lines 1-3). Bruni et al. teach that researchers have developed an elegant and powerful software package, FLOTE, for automated tracking of precise kinematic events in larval zebrafish, which can be used to analyze startle modulation, light adaptation, and navigation; as well as, finding compounds that modulate memory formation in larval zebrafish (interpreting automated tracking of larval zebrafish to encompass 10 to 20 behavioral assays including assays on multiple zebrafish simultaneously; and light adaptation and startle modulation as subjecting the populations of organisms to light shocks, oxygen levels, heat or cold, and visual patterns; and identifying therapeutic agents); and that that this will likely add massive amounts of data to the behavioral pharmacology field, such that as dataset grow, researchers are applying new analytical approaches to explore, organize, and discover correlations between phenotypic patterns and compound treatment (corresponding to four different behavioral assays; a behavioral profile; comparing quantitative summaries based on phenotypic characteristics; stored in a database; generating a database; analyze a database; wherein general test conditions include a presentation light, sound or vibration stimuli; heat or cold; image acquisition; visual patterns; and identifying chemical compounds, claims 22, 24, 27 and 28) (pg. 3, col 2, second full paragraph, lines 9-16 and 21-23). Bruni et al. teach that large zebrafish behavior-based chemical screens are already identifying a variety of new compounds, wherein some of the first neuroactive compounds to be discovered in zebrafish, str1 and str2, were novel acetylcholinase inhibitors (interpreted as therapeutic agents; and known therapeutic agents, claim 22) (pg. 4., col 2, first full paragraph, lines 1-4). Bruni et al. teach that one could potentially capture data on zebrafish development, behavior and heart rate simultaneously in a high-throughput and automated fashion, wherein researchers can apply diverse phenotyping assays, zebrafish are an exciting model for toxicology in addition to drug discovery (interpreted as generating behavioral assays; comparing quantitative summaries; and analyzing for phenotypic characteristics, claim 22) (pg. 5, col 1, first partial paragraph, lines 7-12). Bruni et al. teach database-linked tools for analyzing gene expression data and behavioral data, wherein behavioral databases tend to be designed for finding and summarizing data via search field descriptors like compound name, genes name and strain name including the Zebrafish Neurophenome Database (ZND), a publically available database designed to provide a comprehensive resource of neurobehavioral phenotypes in adult zebrafish (corresponding to generating behavioral profiles; generating, comparing, and analyzing quantitative summaries; generating a database; analyzing a database; and stored in a database, claims 22 and 27) (pg.4, col 1, first full paragraph, lines 1-7). Bruni et al. teach imaging platforms that automate morphological and behavioral phenotyping including those described in Burgess and Granato (2007); Pardo-Martin et al. (2010), Ahrens et al. (2012); Engert (2012); and Wittmann et al. (2012) (encompassing four or more different behavioral assays, claim 22) (pg. 3, col 2, second full paragraph, lines 6-9). Bruni et al. teach commercial imagining platforms such as the Vertebrate Automated Screening Technology (VAST) (interpreted as encompassing 10 to 20 behavioral assay, claim 22) (pg. 3, col 2, last full paragraph, lines 6-10), wherein VAST provides automated identification of zebrafish orientation and position as evidenced by Chang et al. (corresponding to encompassing the imaging multiple different behaviors, claim 22) (pg. 4, entire page). Bruni et al. teach that researchers can expand phenotypic readouts to encompass almost any aspect of the organism including blood-brain barrier (BBB), toxicity, and cardiovascular readouts (interpreted as encompassing 10 to 20 behavioral assays, claim 22) (pg. 4, col 2, last partial paragraph; and pg. 5, first partial paragraph, line 1).
Bruni et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed September 9, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the pending claims require 10 to 20 behavioral assays, resulting for the application of conditions as recited, such that Bruni at most have disclosed “potentially” measuring up to three behaviors (Applicant Remarks, pg. 12, last partial paragraph).
	Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicants’ arguments including the broadness of instant claim 22. MPEP 2112.01(I) states that:
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.

MPEP 2111 states: 
“[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. As noted in MPEP 2111.01(I), under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification, such that the plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention; and that the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms (underline added). The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (underline added).

It is noted that the instant as-filed Specification and the instant claims do not define the term “behavioral assay”. Moreover, the instant claim 22 does not recite what behavioral assays the populations of organisms are subjected to, what behaviors are measured and/or how the behaviors are measured. Thus, as noted supra, the Examiner has interpreted the term “behavioral assays” to refer to: 
any assay that observes, measures, detects, records, images, examines and/or monitors one or more of any physical, morphological, physiological, emotional, neurological and/or intellectual behaviors (e.g., lying on the bottom, staying still, swimming up, swimming down, swimming sideways, laughing, swallowing, mating, eating, not eating, dying, squirming, flying upwards, flying downward, flying in circles, not flying, nesting, confusion, having anxiety, breathing rapidly, rapid eye movement, mood changes or mood stabilization, consciousness, perception, sleeping, not sleeping, etc.), wherein “10 to 20 behavioral assays” include assays of separate individual behaviors such as recited supra in a population of organisms; a single simultaneous assay of 10 to 20 populations of organisms (e.g., a single assay of zebrafish in the wells of a 96 well plate); and/or the same (or different) behavioral assays that are repeated 10 to 20 times in one or more populations of organisms.

Applicant’s assertion that Bruni do not teach 10 to 20 behavioral assays measuring the behavior of a population of organisms resulting from the application of a condition as recited, is not persuasive. As an initial matter, Applicants are reminded that zebrafish in water within the wells of a well plate are inherently subject to the application of light, sound, visual patterns, relative pressures, and degrees of heat or cold.  Moreover, Bruni et al. teach:
(i)	zebrafish in 96-well plates, wherein zebrafish easily absorb compounds dissolved in the water, such that zebrafish are uniquely well-suited for phenotype-based neuroactive drug discovery and drug screening and enable researchers to scale complex behavioral assays to high-throughput formats (interpreting drug screening in zebrafish assayed in 96 well plates to refer to 10 to 20 behavioral assays; and interpreting wells and water as encompassing the application of degrees of heat or cold; light; visual patterns; and oxygen levels); 
(ii)	the use of FLOTE, for automated tracking of precise kinematic events in larval zebrafish, which can be used to analyze startle modulation, light adaptation, and navigation; as well as, finding compounds that modulate memory formation in larval zebrafish (interpreting automated tracking of larval zebrafish to encompass 10 to 20 behavioral assays including assays on multiple zebrafish simultaneously; and light adaptation and startle modulation in water as subjecting the populations of organisms to light shocks, oxygen levels, heat or cold, and visual patterns);
(iii)	that neuroactive drugs affect fish behavior in specific and reproducible ways via conserved molecular mechanisms, such that adult zebrafish differentially change their swimming and three-dimensional tank diving behaviors in response to many neuroactive compounds (interpreting the analysis of a plurality of zebrafish 3D tank diving behaviors including all tank diving in all directions as encompassing 10 to 20 swimming, buoyancy and/or cognitive behaviors assayed in multiple zebrafish, wherein the assay is repeated); 
(iv)	that one could potentially capture data on zebrafish development, behavior and heart rate simultaneously in a high-throughput and automated fashion, wherein researchers can apply diverse 
phenotyping assays (interpreted zebrafish development, behavior, and heart rate as behavioral assays); 
(iv)	that researchers can expand phenotypic readouts to encompass almost any aspect of the organism including blood-brain barrier (BBB), toxicity, and cardiovascular readouts (interpreting BBB, toxicity, cardiovascular readouts, and readouts of all other aspects of a zebrafish as encompassing 10 to 20 behavioral assays); and 
(v)	imaging platforms that automate morphological and behavioral phenotyping including those described in (1) Burgess and Granato (2007); (2) Pardo-Martin et al. (2010), (3) Ahrens et al. (2012); (4) Engert (2012); and (5) Wittmann et al. (2012); as well as, commercial imagining platforms such as the Vertebrate Automated Screening Technology (VAST) (interpreting the assays as encompassing 10 to 20 behavioral assays). 
Thus, Bruni et al. teach all of the limitations of the claims including 10 to 20 behavioral assays measuring the behavior of the population of organisms from the application of a condition as recited.



(2)	The rejection of claims 22-28 is maintained under 35 U.S.C. 102(a1) as being anticipated by Stewart et al. (Trends in Neurosciences, 2014, 37(5), 264-278).
Regarding claims 22-28, Stewart et al. teach that zebrafish are emerging as a new important species for studying mechanisms of brain function and dysfunction, wherein zebrafish can be evaluated for neuroimaging, circuit level and drug discovery research, such that zebrafish models in behavioral phenomics and high-throughput genetic/small molecule screening is critical for CNS drug discovery and identifying novel candidate genes (interpreted as high throughput) (Abstract). Stewart et al. teach automated behavioral analysis of CNS activity via both commercial and custom-made video tracking systems to assess larval and adult zebrafish behavior, wherein such automated observations are particularly suitable for measuring locomotor responses (e.g., distance traveled or speed/velocity, turning, etc.) (interpreted as encompassing five or more behavioral assays) that human observers cannot quantify, where commercially available software packages include, for example, Ethovision, LocoScan and ZebraLab (interpreted as encompassing 10 to 20 behavior assays; and storing quantitative summary in a database, claims 22 and 26) (pg.269, col 1, first full paragraph, lines 1-13). Stewart et al. teach that applications of automated video tracking tools to behavioral research in larval and adult zebrafish are illustrated in Figure 4, showing robust anxiety-like or anxiolytic-like responses detected and quantified by the software (interpreted as generating a behavior profile, and obtaining a quantitative summary, and generating and comparing quantitative summaries), such that for larval models, the most common endpoints are locomotory, such as distance traveled and immobility/freezing, which can often decrease or increase with anxiety (interpreted as comparing quantitative summaries), respectively, wherein Figure 4 indicates high throughput 96-well screen for locomotor phenotyping in larval zebrafish, wherein 12 compounds are screened against 4 behaviors (A), wherein robust anxiety-like or anxiolytic-like responses were detected and quantified by the software after application of chemical compounds 1-12 including anxiolytics, sedatives and anxiogenics; and the novel tank test compares a control zebrafish to a fluoxetine-treated fish, and indicates increased swimming dimensionality including diving, freezing, erratic movement and thigmotaxis (B and C) (interpreting 96-well test, 12 compounds screened, and multiple behaviors measured as encompassing 10 to 20 behavioral assays; freezing as an application of a condition in degrees of heat or cold; and identifying therapeutic agents that affect behavior; generating a behavior profile; obtaining a quantitative summary; exposure to a known chemical compound; compared to a control; comparing the quantitative summaries; phenotypic similarities; databases; psychoactive properties; and synchronizing image acquisition and extracting data, claims 22, 25 and 28) (pg. 269, last partial paragraph; and pg. 270, Figure 4). Stewart et al. teach in Table 2 that selected experimental models of anxiety in zebrafish including the test and the zebrafish phenotypes (interpreted as analyzing for phenotypic characteristics), such as: (i) the use of a light-dark box, wherein the phenotypic response is avoidance of ‘white’ areas (scototaxis), reduced exploration, and fewer visits to the white, elevated whole body cortisol and brain c-fos; (ii) robotic ‘predator fish’ exposure, wherein the phenotypic response is an aversion response in traditional anxiety fear-related tests (e.g., light-dark box), where these responses are reduced by conventional anxiolytic drugs (interpreted as a visual pattern, and light stimuli); (iii) the animated bird silhouette presentation, wherein the model uses exposure to an animated image of a bird silhouette, such that the phenotypic response is decreasing the distance of the zebrafish from the bottom of the tank and increasing erratic movements (interpreted as a visual pattern); (iv) other drug-related anxiety, wherein the phenotypic response is characteristic diving behavior, increased thigmotaxis, reduced exploration in novelty test, etc. following repeated withdrawal from selected drugs (interpreted as repeating), and (v) the startle test, wherein startle response is the instinctive reaction of zebrafish to novel unexpected and/or aversive stimuli such as bright light, tapping, vibration, or loud sound (interpreted as encompassing 10 to 20 behavioral assays; generating behavioral profiles; obtaining quantitative summaries; comparing and analyzing quantitative summaries; repeating steps; exposing zebrafish to light, sound, vibration or visual patterns, claim 22, 23, 24 and 27) (pgs. 272-273; Table 2). Stewart et al. teach screening hundreds of compounds per day, zebrafish HTS are critical for rapidly identifying active compounds or candidate genes; detecting all alterations that affect performance in the task designed to the quantify behavior, such that this approach allows investigators to quickly identify mutants or drugs that did not alter the phenotype of interest, and perform follow-up analysis on those animals that did show phenotypical modifications (interpreted as 10 to 20 behavioral assays; and identifying a therapeutic agent that affects a quantitative behavioral profile, claim 22) (pg. 273, col 1; first partial paragraph, lines 13-16; and pg. 273, col 2; first partial paragraph, lines 17-25). Stewart et al. teach that zebrafish are sensitive to all major classes of neurotropic drugs including antipsychotics, mood stabilizers, stimulants, hallucinogens, anti-epileptics, sedatives, stimulants, and cognitive enhancers, demonstrating the value of zebrafish for modeling complex drug-evoked phenomena for major groups of brain disorders, eventually leading to new effective therapies, such that given the potential to screen hundreds of compounds per day, zebrafish represent an ideal organism for neuropheno-typing, HTS, and brain-imaging studies that also facilitate in vivo drug discovery (interpreted as identifying one or more chemical compounds; and 10 to 20 behavioral assays for HTS on all major classes of drugs, claim 22) (pg. 275, col 2, last partial paragraph). Stewart et al. teach in Figure 1 a comparative analysis of zebrafish brain versus other model organisms including mammals (interpreted as comparing quantitative summaries); as well as, comparing several strains of zebrafish including wild caught zebrafish with less anxious zebrafish strains (interpreted as comparing quantitative summaries) (pg. 267, Figure 1, Panel B; and pg. 272, Table 2, Genetic Models).
Stewart et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed September 9, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Stewart does not teach 10 to 20 behavioral assays measuring the behavior of the population of organisms from the application of a conditions comprising one or more of light, sound...and radiation exposure” and “identifying a chemical compound that affects the quantitative behavior profile of the population of organisms” (Applicant Remarks, pg. 9, last full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including references to the MPEP, and the broadness of instant claim 22.
The Examiner notes that the terms “behavioral profile”, “behavioral assay”, and “quantitative summary” are undefined, such that there is no indication as to what information is obtained, provided, included, collected, compared and/or analyzed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed. In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). Moreover, Applicants are reminded that zebrafish in water within wells are inherently subject to the application of light, sound, visual patterns, relative pressures, and degrees of heat or cold.  Applicants assertion that Stewart does not teach 10 to 20 behavioral assays measuring the behavior of the population of organisms from the application of a conditions comprising one or more of light, sound...and radiation exposure” and “identifying a chemical compound that affects the quantitative behavior profile of the population of organisms”, is not persuasive. 
Stewart et al. teach:
(i)	screening hundreds of compounds per day, wherein zebrafish HTS are critical for rapidly identifying active compounds; detecting all alterations that affect performance in the task designed to the quantify behavior, such that this approach allows investigators to quickly identify mutants or drugs that did not alter the phenotype of interest and perform follow-up analysis on those animals that did show phenotypical modifications (interpreted as 10 to 20 behavioral assays; and identifying a therapeutic agent that affects a quantitative behavioral profile);
(ii)	automated behavioral analysis of CNS activity via both commercial and custom-made video tracking systems to assess larval and adult zebrafish behavior, wherein such automated observations are particularly suitable for measuring locomotor responses (e.g., distance traveled or speed/velocity, turning, etc.) using commercially available software packages including, for example, Ethovision, LocoScan and ZebraLab (interpreting larval and adult zebrafish behavior including locomotor responses as 10 to 20 behavioral assays); 
(iii)	that the application of automated video tracking tools to behavioral research in larval and adult zebrafish is illustrated in Figure 4, wherein a high throughput 96-well screen for locomotor phenotyping in larval zebrafish indicates that zebrafish show robust anxiety-like or anxiolytic-like responses that are detected and quantified by the software after application with chemical compounds 1-12 including anxiolytics, sedatives and anxiogenics when screened against 4 behaviors, such that for larval models, the most common endpoints are locomotory, such as distance traveled (1) and immobility (2) freezing (3), which can often decrease (4) or increase (5) with anxiety, respectively (interpreting 96 wells, 12 compounds screened against 4 behaviors as encompassing 10 to 20 behavioral assays; interpreting freezing as an application of a condition in degrees of heat or cold; and identifying therapeutic agents that affect behavior); 
(iv)	measurement following electrical shock (interpreted as application of electrical shock); and
(v)	Table 2 illustrates experimental models of anxiety in zebrafish including the test and the zebrafish phenotypes such as: (i) the use of a light-dark box, wherein the phenotypic response is avoidance of ‘white’ areas (scototaxis), reduced exploration, and fewer visits to the white, elevated whole body cortisol and brain c-fos (interpreted as application of visual patterns; and light); (ii) robotic ‘predator fish’ exposure, wherein the phenotypic response is an aversion response in traditional anxiety fear-related tests (e.g., light-dark box), where these responses are reduced by conventional anxiolytic drugs (interpreted as application of visual pattern, and light stimuli); (iii) the animated bird silhouette presentation, wherein the model uses exposure to an animated image of a bird silhouette, such that the phenotypic response is decreasing the distance of the zebrafish from the bottom of the tank and increasing erratic movements (interpreted as application of visual pattern); (iv) beaker stress; (v) alarm pheromone exposure; (vi) other drug-related anxiety, wherein the phenotypic response is characteristic diving behavior, increased thigmotaxis, reduced exploration in novelty test, etc. following repeated withdrawal from selected drugs (interpreted as repeating), and (vii) the startle test, wherein startle response is the instinctive reaction of zebrafish to novel unexpected and/or aversive stimuli such as bright light, tapping, vibration, or loud sound (interpreted as 10 to 20 behavioral assays; and application of to light, sound, vibration and visual patterns
Thus, Stewart et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
The rejection of claims 22-28 is maintained under 35 U.S.C. 103 as being unpatentable over Bruni et al. (Frontiers in Pharmacology, 2014, 5(153), 1-7) in view of Stewart et al. (Trends in Neurosciences, 2014, 37(5), 264-278) as evidenced by Chang (NIH Public Access Author Manuscript, published in Lab Chip, 2012, 1-12).
Regarding claims 22-28, Bruni et al. teach discovering novel neuroactive drugs through high-throughput behavior-based chemical screens in zebrafish to discover compounds with new structures, targets, and functions (interpreted as zebrafish; exposing to novel compounds; identifying one or more chemical compounds; one or more stimuli; psychoactive properties; and high-throughput screening platform, claims 22, 23, 25 and 26) (Title; and Abstract, lines 4-5). Bruni et al. teach that high throughput assays are enabling a discovery-based approach that relies more on mathematical modeling and massive amounts of data to identify new drug leads, wherein automated screening platforms do not need mechanistic theories to generate large datasets and identify correlations between compounds and phenotype (interpreted as generating a behavior profile; obtaining a quantitative summary; comparing quantitative summaries; and identifying based on phenotypic similarities to a control, claim 22) (pg. 1, col 2, first partial paragraph, lines 2-8). Bruni et al. teach that fish are small enough to fit in 96-well plates and they easily absorb compounds dissolved in the water, such that zebrafish are uniquely well-suited for phenotype-based neuroactive drug discovery and enable researchers to scale complex behavioral assays to high-throughput formats (interpreted as providing a population of organisms; zebrafish; four or behavior assays in a 96-well plate; phenotype; chemical compounds; and repeating, claims 22 and 27) (pg. 2, col 2, first full paragraph). Bruni et al. teach that neuroactive drugs affect fish behavior in specific and reproducible ways via conserved molecular mechanisms, such that adult zebrafish differentially change their swimming and three-dimensional tank diving behaviors in response to many neuroactive compounds (interpreting 3D tank diving behaviors as encompassing 10 to 20 swimming, buoyancy and cognitive behaviors assayed in multiple zebrafish, claim 22) (pg. 3, col 1, second full paragraph, lines 5-9). Bruni et al. teach that large medical databases link people’s genotype, phenotype and prescription drug records (interpreted as a behavioral profile), such that researchers are mining these databases to identify unanticipated drug side effects and repurpose drugs for new indications (interpreted as a behavioral profile, claim 22) (pg. 3, col 1, last full paragraph, lines 9-13). Bruni et al. teach that automated technologies are making behavior-based chemical screening in zebrafish a more effective, efficient, and systematic way to discover neuroactive drugs (pg. 3, col 2, first full paragraph; lines 1-3). Bruni et al. teach that researchers have developed an elegant and powerful software package, FLOTE, for automated tracking of precise kinematic events in larval zebrafish, which can be used to analyze startle modulation, light adaptation, and navigation; as well as, finding compounds that modulate memory formation in larval zebrafish (interpreting automated tracking of larval zebrafish to encompass 10 to 20 behavioral assays including assays on multiple zebrafish simultaneously; and light adaptation and startle modulation as subjecting the populations of organisms to light shocks, oxygen levels, heat or cold, and visual patterns; and identifying therapeutic agents); and that that this will likely add massive amounts of data to the behavioral pharmacology field, such that as dataset grow, researchers are applying new analytical approaches to explore, organize, and discover correlations between phenotypic patterns and compound treatment (corresponding to four different behavioral assays; a behavioral profile; comparing quantitative summaries based on phenotypic characteristics; stored in a database; generating a database; analyze a database; wherein general test conditions include a presentation light, sound or vibration stimuli; heat or cold; image acquisition; visual patterns; and identifying chemical compounds, claims 22, 24, 27 and 28) (pg. 3, col 2, second full paragraph, lines 9-16 and 21-23). Bruni et al. teach that large zebrafish behavior-based chemical screens are already identifying a variety of new compounds, wherein some of the first neuroactive compounds to be discovered in zebrafish, str1 and str2, were novel acetylcholinase inhibitors (interpreted as therapeutic agents; and known therapeutic agents, claim 22) (pg. 4., col 2, first full paragraph, lines 1-4). Bruni et al. teach that one could potentially capture data on zebrafish development, behavior and heart rate simultaneously in a high-throughput and automated fashion, wherein researchers can apply diverse phenotyping assays, zebrafish are an exciting model for toxicology in addition to drug discovery (interpreted as generating behavioral assays; comparing quantitative summaries; and analyzing for phenotypic characteristics, claim 22) (pg. 5, col 1, first partial paragraph, lines 7-12). Bruni et al. teach database-linked tools for analyzing gene expression data and behavioral data, wherein behavioral databases tend to be designed for finding and summarizing data via search field descriptors like compound name, genes name and strain name including the Zebrafish Neurophenome Database (ZND), a publically available database designed to provide a comprehensive resource of neurobehavioral phenotypes in adult zebrafish (corresponding to generating behavioral profiles; generating, comparing, and analyzing quantitative summaries; generating a database; analyzing a database; and stored in a database, claims 22 and 27) (pg.4, col 1, first full paragraph, lines 1-7). Bruni et al. teach imaging platforms that automate morphological and behavioral phenotyping including those described in Burgess and Granato (2007); Pardo-Martin et al. (2010), Ahrens et al. (2012); Engert (2012); and Wittmann et al. (2012) (encompassing four or more different behavioral assays, claim 22) (pg. 3, col 2, second full paragraph, lines 6-9). Bruni et al. teach commercial imagining platforms such as the Vertebrate Automated Screening Technology (VAST) (interpreted as encompassing 10 to 20 behavioral assay, claim 22) (pg. 3, col 2, last full paragraph, lines 6-10), wherein VAST provides automated identification of zebrafish orientation and position as evidenced by Chang et al. (corresponding to encompassing the imaging multiple different behaviors, claim 22) (pg. 4, entire page). Bruni et al. teach that researchers can expand phenotypic readouts to encompass almost any aspect of the organism including blood-brain barrier (BBB), toxicity, and cardiovascular readouts (interpreted as encompassing 10 to 20 behavioral assays, claim 22) (pg. 4, col 2, last partial paragraph; and pg. 5, first partial paragraph, line 1).
Bruni et al. do not specifically exemplify stimuli as an experimental variable selected from light, sound, vibration, visual patterns, and electrical shocks (instant claim 24, in part).
Regarding claim 24 (in part), Stewart et al. teach that zebrafish are emerging as a new important species for studying mechanisms of brain function and dysfunction, wherein zebrafish can be evaluated for neuroimaging, circuit level and drug discovery research, such that zebrafish models in behavioral phenomics and high-throughput genetic/small molecule screening is critical for CNS drug discovery and identifying novel candidate genes (interpreted as high throughput) (Abstract). Stewart et al. teach automated behavioral analysis of CNS activity via both commercial and custom-made video tracking systems to assess larval and adult zebrafish behavior, wherein such automated observations are particularly suitable for measuring locomotor responses (e.g., distance traveled or speed/velocity, turning, etc.) (interpreted as encompassing five or more behavioral assays) that human observers cannot quantify, where commercially available software packages include, for example, Ethovision, LocoScan and ZebraLab (interpreted as behavior assays; and storing quantitative summary in a database, claims 22 and 26) (pg.269, col 1, first full paragraph, lines 1-13). Stewart et al. teach that applications of automated video tracking tools to behavioral research in larval and adult zebrafish are illustrated in Figure 4, showing robust anxiety-like or anxiolytic-like responses detected and quantified by the software (interpreted as generating a behavior profile, and obtaining a quantitative summary, and generating and comparing quantitative summaries), such that for larval models, the most common endpoints are locomotory, such as distance traveled and immobility/freezing, which can often decrease or increase with anxiety (interpreted as comparing quantitative summaries; and application of cold), respectively, wherein Figure 4 indicates high throughput 96-well screen for locomotor phenotyping in larval zebrafish, wherein 12 compounds are screened against 4 behaviors (A), wherein robust anxiety-like or anxiolytic-like responses were detected and quantified by the software after application of chemical compounds 1-12 including anxiolytics, sedatives and anxiogenics; and the novel tank test compares a control zebrafish to a fluoxetine-treated fish, and indicates increased swimming dimensionality including diving, freezing, erratic movement and thigmotaxis (B and C) (interpreting 96-well test, 12 compounds screened, and multiple behaviors measured as encompassing 10 to 20 behavioral assays; freezing as an application of a condition in degrees of heat or cold; and identifying therapeutic agents that affect behavior; generating a behavior profile; obtaining a quantitative summary; exposure to a known chemical compound; compared to a control; comparing the quantitative summaries; phenotypic similarities; databases; psychoactive properties; and synchronizing image acquisition and extracting data, claims 22, 25 and 28) (pg. 269, last partial paragraph; and pg. 270, Figure 4). Stewart et al. teach in Table 2 that selected experimental models of anxiety in zebrafish including the test and the zebrafish phenotypes (interpreted as analyzing for phenotypic characteristics), such as: (i) the use of a light-dark box, wherein the phenotypic response is avoidance of ‘white’ areas (scototaxis), reduced exploration, and fewer visits to the white, elevated whole body cortisol and brain c-fos; (ii) robotic ‘predator fish’ exposure, wherein the phenotypic response is an aversion response in traditional anxiety fear-related tests (e.g., light-dark box), where these responses are reduced by conventional anxiolytic drugs (interpreted as a visual pattern, and light stimuli); (iii) the animated bird silhouette presentation, wherein the model uses exposure to an animated image of a bird silhouette, such that the phenotypic response is decreasing the distance of the zebrafish from the bottom of the tank and increasing erratic movements (interpreted as a visual pattern); (iv) other drug-related anxiety, wherein the phenotypic response is characteristic diving behavior, increased thigmotaxis, reduced exploration in novelty test, etc. following repeated withdrawal from selected drugs (interpreted as repeating), and (v) the startle test, wherein startle response is the instinctive reaction of zebrafish to novel unexpected and/or aversive stimuli such as bright light, tapping, vibration, or loud sound (interpreted as encompassing 10 to 20 behavioral assays; generating behavioral profiles; obtaining quantitative summaries; comparing and analyzing quantitative summaries; repeating steps; exposing zebrafish to light, sound, vibration or visual patterns, claim 22, 23, 24 and 27) (pgs. 272-273; Table 2). Stewart et al. teach screening hundreds of compounds per day, zebrafish HTS are critical for rapidly identifying active compounds or candidate genes; detecting all alterations that affect performance in the task designed to the quantify behavior, such that this approach allows investigators to quickly identify mutants or drugs that did not alter the phenotype of interest, and perform follow-up analysis on those animals that did show phenotypical modifications (interpreted as 10 to 20 behavioral assays; and identifying a therapeutic agent that affects a quantitative behavioral profile, claim 22) (pg. 273, col 1; first partial paragraph, lines 13-16; and pg. 273, col 2; first partial paragraph, lines 17-25). Stewart et al. teach that zebrafish are sensitive to all major classes of neurotropic drugs including antipsychotics, mood stabilizers, stimulants, hallucinogens, anti-epileptics, sedatives, stimulants, and cognitive enhancers, demonstrating the value of zebrafish for modeling complex drug-evoked phenomena for major groups of brain disorders, eventually leading to new effective therapies, such that given the potential to screen hundreds of compounds per day, zebrafish represent an ideal organism for neuropheno-typing, HTS, and brain-imaging studies that also facilitate in vivo drug discovery (interpreted as identifying one or more chemical compounds; and 10 to 20 behavioral assays for HTS on all major classes of drugs, claim 22) (pg. 275, col 2, last partial paragraph). Stewart et al. teach in Figure 1 a comparative analysis of zebrafish brain versus other model organisms including mammals (interpreted as comparing quantitative summaries); as well as, comparing several strains of zebrafish including wild caught zebrafish with less anxious zebrafish strains (interpreted as comparing quantitative summaries) (pg. 267, Figure 1, Panel B; and pg. 272, Table 2, Genetic Models).
 “It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using zebrafish to facilitate in vivo drug discovery as exemplified by Stewart et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-throughput behavioral assays and software including FLOTE for the automated tracking of zebrafish as disclosed by Bruni et al. to include experimental models such as the startle test and drug-related anxiety model as taught by Stewart et al. with a reasonable expectation of success in building a database of zebrafish responses to stimuli including exposure to neurotropic compounds; in identifying drug side effects; in repurposing drugs for new indications; in screening compounds for complex drug-evoked phenomena for major groups of brain disorders; and/or in facilitating in vivo drug discovery by rapidly identifying active neurotropic compounds.
 Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed September 9, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant does not believe that either Bruni or Stewart teach the instantly claimed steps including subjecting the organisms to 10 to 20 behavioral assays measuring the behavior of the population of organisms resulting from the application of a condition”; and “identifying a chemical compound that affects the quantitative behavior profile of the population of organisms” (Applicant Remarks, pg. 13, last partial paragraph; and pg. 14, first partial paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments, and the teachings of Bruni et al. and Stewart et al. It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants are reminded that zebrafish in water within the wells of a well plate are inherently subject to the application of light, sound, visual patterns, relative pressures, and degrees of heat or cold. Based on the teachings of the cited references as discussed supra, the combined references of Bruni et al. and Stewart et al. teach all of the limitations of the claims.


New Objections/Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 23 and 27 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 23 recites (in part) “wherein the behavioral profile is generated from ten or more behavior assays via presentation of one or more stimuli”, lines 1-3 (underline added). Claim 23 depends from claim 22, wherein claim 22 recites “subjecting the population of organisms to 10 to 20 behavioral assays” in line 8 (underline added). Thus, claim 23 is an improper dependent claims for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 27 recites (in part) “the storing steps using two or more chemical compounds to generate a database of quantitative summaries”. Claim 27 depends from claim 22, and claim 26, wherein claims 22 and 26 do not recite “two or more chemical compounds”. Thus, claim 27 is an improper dependent claims for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(3)	Claims 22-28 are rejected under 35 U.S.C. 102(a1) as being anticipated by De Campos et al. (Behavioral Brain Research, 2015, 292, 537-546).
Regarding claims 22-28, De Campos et al. teach the anxiolytic-induced effects of ketamine in adult zebrafish, using Light–Dark Test and proposing the Multivariate Statistics methods (PCA, HCA and SIMCA) to analyze the results were investigated; and the average entry duration behavior resulted in a slight decrease from control to treatment groups, with an observed concentration dependent increase among the exposed groups, wherein PCA results indicated that two principal components represent 88.74% of all the system information; and HCA and PCA results showed a higher similarity among control and treatment groups exposed to lower concentrations of ketamine and among treatment groups exposed to concentrations of 40 and 60mgL−1 (interpreting zebrafish as a population of organisms; the light-dark test as application of light or radiation; interpreting ketamine as a therapeutic agent having known function; behavioral profiles; analysis as calculating a behavioral profile; and analyzing quantitative summaries; and statistics between treatment and control groups as comparing quantitative summaries, claim 22) (Abstract). De Campos et al. teach that the behavior spectrum of zebrafish is complex and allows the development of a range of behavioral parameters, such that the scototaxis (light–dark preference) behavioral model, anxiolytic effects of pharmacological agents are rapidly assessed and quantified; and because adult zebrafish have an inherent preference for dark environments, the Light–Dark Box Test can be used to study the specific behavioral anxiolytic-like responses, wherein this test is based on conflict between the aversion of the animal to bright areas and preference for protected areas and the innate tendency to explore novel environments; and the test is a well-established behavioral model of anxiety which permits animal to explore compartments that vary in size, color (white/black) or illumination (bright/dim) (interpreted as behavioral assay; application of light, visual patterns and radiation; and pharmaceutical agents as therapeutic agents, claim 22) (pg. 537, col 1; last full paragraph, lines 1-12). De Campos et al. teach total of 124 adult wild type short-fin zebrafish (6–8 months/3.6–4.0cm long/50% male and 50% female) were housed in groups of 30 fish in a 30 L tank; and the tanks filled with water dechlorinated water, wherein the water was maintained at 26 ◦C±2 ◦C, with pH 7.5, and the illumination was provided by fluorescent light lamps with lights turned on at 08:00 h and off at 18:00 h according to the standards of zebrafish care (interpreting 124 zebrafish as encompassing 10 to 20 behavioral assays; and water temperature as applying light, and heat or cold; high throughput screen; and repeating exposing, claims 22, 26 and 27) (pg. 538, col 2, last full paragraph). De Campos et al. teach that behavioral tests were carried out from 8 h to 12 h, wherein the behavior of zebrafish was recorded by a digital camera; the behavioral results were analyzed and evaluated after by a trained observer, blinded to the experiments, in computer using ANY-maze® software, wherein the parameters were evaluated manually; and the Light–Dark test was conducted in a rectangular tank (20×30×15 cm/height × length × width), filled with water to a height of 10 cm, wherein the tank test was divided into two equal vertical sections, one black and one white (Fig. 1); a digital camera was positioned on top of the aquarium; and the test was conducted using a modified version of the protocol described in the literature, such that after each experiment, the tank was turned horizontally 180◦ to eliminate possible spatial effects, and the illumination of the test tank was performed by ambient light (by a 20-W tubular fluorescent light located at 1.50m above the tank top) and kept uniform and constant; and the parameters evaluated were the latency to light area, time spent in the light area, number of crossings between the light and dark areas and the average entry duration (interpreted as 10 to 20 behavioral assays; obtaining a quantitative summary; analyzing each quantitative summary; generated from one or more stimuli including heat/cold, light and visual patterns; high-throughput screen; storing summaries in a database; and digital camera synchronizes image acquisition, claims 22-24, 26 and 28) (pg. 539, col 1, last full paragraph). De Campos et al. teach that the results of the behavioral tests were first interpreted using univariate statistics, wherein the effects of KT in behavioral parameters changed in a concentration-dependent manner, except for average entry duration (Fig. 2) (interpreted as identifying a therapeutic agent that affects the quantitative behavior profile, claim 22) (pg. 539, col 2, second full paragraph, lines 1-4). De Campos et al. teach that the results in univariate analysis of behavioral parameters of all animals led to the identification of the tendency of anxiolytic effects induced by KT (interpreted as comparing; analyzing; and identifying a therapeutic agent that affects the quantitative behavior profile; and psychoactive properties, claims 22 and 25) (pg. 544, col 2, second full paragraph, lines 17-19).
De Campos et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Conclusion
Claims 22-28 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639